 Case 1:20-cv-02528-ARR-SMG Document 1 Filed 06/05/20 Page 1 of 19 PageID #: 1



   MICHAEL FAILLACE & ASSOCIATES, P.C.
   60 East 42nd Street, Suite 4510
   New York, New York 10165
   Telephone: (212) 317-1200
   Facsimile: (212) 317-1620
   Attorneys for Plaintiff

   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   -------------------------------------------------------X
   RENE DAVALOS, individually and on behalf
   of others similarly situated,

                                      Plaintiff,                      COMPLAINT

                    -against-
                                                              COLLECTIVE ACTION UNDER
   1623 PIZZA CORP. (D/B/A ENZO'S                                  29 U.S.C. § 216(b)
   PIZZERIA), PAUL REISNER, and JESSICA
   GOLD,                                                                 ECF Case

                                       Defendants.
   -------------------------------------------------------X

          Plaintiff Rene Davalos (“Plaintiff Davalos” or “Mr. Davalos”), individually and on behalf

 of others similarly situated, by and through his attorneys, Michael Faillace & Associates, P.C.,

 upon his knowledge and belief, and as against 1623 Pizza Corp. (d/b/a Enzo's Pizzeria),

 (“Defendant Corporation”), Paul Reisner, and Jessica Gold, (“Individual Defendants”),

 (collectively, “Defendants”), alleges as follows:

                                            NATURE OF ACTION

        1.       Plaintiff Davalos is a former employee of Defendants 1623 Pizza Corp. (d/b/a Enzo's

Pizzeria), Paul Reisner, and Jessica Gold.

        2.       Defendants own, operate, or control a pizzeria restaurant, located at 1623 Oriental

Blvd., Brooklyn, NY, 11235 under the name “Enzo's Pizzeria”.
 Case 1:20-cv-02528-ARR-SMG Document 1 Filed 06/05/20 Page 2 of 19 PageID #: 2



         3.    Upon information and belief, individual Defendants Paul Reisner, and Jessica Gold,

serve or served as owners, managers, principals, or agents of Defendant Corporation and, through

this corporate entity, operate or operated the pizzeria as a joint or unified enterprise.

         4.    Plaintiff Davalos was employed as a pizza maker at the pizzeria located at 1623

Oriental Blvd., Brooklyn, NY, 11235.

         5.    At all times relevant to this Complaint, Plaintiff Davalos worked for Defendants in

excess of 40 hours per week without appropriate overtime and spread of hours compensation for the

hours that he worked.

         6.    Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Davalos appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

         7.    Further, Defendants failed to pay Plaintiff Davalos the required “spread of hours”

pay for any day in which he had to work over 10 hours a day.

         8.    Furthermore, Defendants repeatedly failed to pay Plaintiff Davalos wages on a timely

basis.

         9.    Defendants’ conduct extended beyond Plaintiff Davalos to all other similarly situated

employees.

         10.   At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Davalos and other employees to work in excess of forty (40) hours per week

without providing the overtime compensation required by federal and state law and regulations.

         11.   Plaintiff Davalos now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid overtime wages pursuant to the Fair Labor Standards Act of 1938,

29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq. and 650



                                                   -2-
 Case 1:20-cv-02528-ARR-SMG Document 1 Filed 06/05/20 Page 3 of 19 PageID #: 3



et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

       12.     Plaintiff Davalos seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                  JURISDICTION AND VENUE

       13.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Davalos’s state law claims under 28

U.S.C. § 1367(a).

       14.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a pizzeria restaurant located in this district. Further, Plaintiff Davalos was employed by

Defendants in this district.

                                                 PARTIES

                                                   Plaintiff

       15.     Plaintiff Rene Davalos (“Plaintiff Davalos” or “Mr. Davalos”) is an adult individual

residing in Kings County, New York.

       16.     Plaintiff Davalos was employed by Defendants at Enzo's pizzeria from

approximately May 2018 until on or about March 22, 2020.




                                                  -3-
 Case 1:20-cv-02528-ARR-SMG Document 1 Filed 06/05/20 Page 4 of 19 PageID #: 4



       17.     Plaintiff Davalos consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                              Defendants

       18.     At all relevant times, Defendants owned, operated, or controlled a pizzeria restaurant,

located at 1623 Oriental Blvd., Brooklyn, NY, 11235 under the name “Enzo's Pizzeria”.

       19.     Upon information and belief, 1623 Pizza Corp. (d/b/a Enzo's Pizzeria) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information and

belief, it maintains its principal place of business at 1623 Oriental Blvd., Brooklyn, NY, 11235.

       20.     Defendant Paul Reisner is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Paul Reisner is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Paul Reisner

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Davalos, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       21.     Defendant Jessica Gold is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Jessica Gold is sued individually

in her capacity as a manager of Defendant Corporation. Defendant Jessica Gold possesses

operational control over Defendant Corporation and controls significant functions of Defendant

Corporation. She determines the wages and compensation of the employees of Defendants, including




                                                  -4-
 Case 1:20-cv-02528-ARR-SMG Document 1 Filed 06/05/20 Page 5 of 19 PageID #: 5



Plaintiff Davalos, establishes the schedules of the employees, maintains employee records, and has

the authority to hire and fire employees.

                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

       22.     Defendants operate a pizzeria restaurant located in the Manhattan Beach section of

Brooklyn in New York City.

       23.     Individual Defendants, Paul Reisner, and Jessica Gold, possess operational control

over Defendant Corporation, possess ownership interests in Defendant Corporation, or control

significant functions of Defendant Corporation.

       24.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       25.     Each Defendant possessed substantial control over Plaintiff Davalos’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Davalos, and all similarly situated individuals,

referred to herein.

       26.     Defendants jointly employed Plaintiff Davalos (and all similarly situated employees)

and are Plaintiff Davalos’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       27.     In the alternative, Defendants constitute a single employer of Plaintiff Davalos and/or

similarly situated individuals.

       28.     Upon information and belief, Individual Defendant Paul Reisner operates Defendant

Corporation as either an alter ego of himself and/or fails to operate Defendant Corporation as an

entity legally separate and apart from themselves, by among other things:



                                                  -5-
 Case 1:20-cv-02528-ARR-SMG Document 1 Filed 06/05/20 Page 6 of 19 PageID #: 6



             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for his own benefit as the sole or majority

                 shareholder,

             e) operating Defendant Corporation for his own benefit and maintaining control over

                 this corporation as a closed Corporation,

             f) intermingling assets and debts of his own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect his own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       29.     At all relevant times, Defendants were Plaintiff Davalos’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Davalos, controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for Plaintiff Davalos’s services.

       30.     In each year from 2018 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).




                                                   -6-
 Case 1:20-cv-02528-ARR-SMG Document 1 Filed 06/05/20 Page 7 of 19 PageID #: 7



          31.   In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

pizzeria on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiff

          32.   Plaintiff Davalos is a former employee of Defendants who was employed as a pizza

maker. Plaintiff Davalos seeks to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                        Plaintiff Rene Davalos

          33.   Plaintiff Davalos was employed by Defendants from approximately May 2018 until

on or about March 22, 2020.

          34.   Defendants employed Plaintiff Davalos as a pizza maker.

          35.   Plaintiff Davalos regularly handled goods in interstate commerce, such as pizzeria

and other supplies produced outside the State of New York.

          36.   Plaintiff Davalos’s work duties required neither discretion nor independent judgment.

          37.   Throughout his employment with Defendants, Plaintiff Davalos regularly worked in

excess of 40 hours per week.

          38.   From approximately May 2018 until on or about August 2018, Plaintiff Davalos

worked from approximately 8:00 a.m. until on or about 5:30 p.m., Mondays through Fridays and

from approximately 10:00 a.m. until on or about 5:00 p.m., Saturdays (typically 55 hours per week).

          39.   From approximately September 2018 until on or about July 2019 (except for the first

two weeks of January 2019), Plaintiff Davalos worked from approximately 8:00 a.m. until on or

about 9:00 p.m., Mondays through Fridays (typically 65 hours per week).




                                                  -7-
 Case 1:20-cv-02528-ARR-SMG Document 1 Filed 06/05/20 Page 8 of 19 PageID #: 8



       40.    For the first two weeks in January 2019, Plaintiff Davalos worked from

approximately 8:00 a.m. until on or about 6:00 p.m. Mondays through Fridays (typically 50 hours

per week).

       41.    From approximately July 2019 until on or about August 2019, Plaintiff Davalos

worked from approximately 8:00 a.m. until on or about 6:00 p.m., Mondays through Fridays

(typically 50 hours per week).

       42.    From approximately September 2019 until on or about February 2020 (except for the

first two weeks in January 2020), Plaintiff Davalos worked from approximately 8:00 a.m. until on

or about 9:00 p.m., Mondays through Fridays (typically 65 hours per week).

       43.    For the first two weeks of January 2020, Plaintiff Davalos worked from

approximately 8:00 a.m. until on or about 6:00 p.m. (typically 50 hours per week).

       44.    From approximately February 2020 until on or about March 2020, Plaintiff Davalos

worked from approximately 9:00 a.m. until on or about 6:00 p.m., Mondays through Fridays

(typically 45 hours per week).

       45.    Throughout his employment, Defendants paid Plaintiff Davalos his wages in cash.

       46.    From approximately May 2018 until on or about November 2018, Defendants paid

Plaintiff Davalos $13.00 per hour.

       47.    From approximately November 2018 until on or about November 2019, Defendants

paid Plaintiff Davalos $15.00 per hour.

       48.    For approximately one week in November 2019, Defendants paid Plaintiff Davalos

$17.00 per hour.

       49.    From approximately November 2019 until on or about February 2020, Defendants

paid Plaintiff Davalos $18.00 per hour.



                                                -8-
 Case 1:20-cv-02528-ARR-SMG Document 1 Filed 06/05/20 Page 9 of 19 PageID #: 9



       50.     For approximately two weeks in March 2020, Defendants paid Plaintiff Davalos

$20.00 per hour.

       51.     Defendants never granted Plaintiff Davalos any breaks or meal periods of any kind.

       52.     Plaintiff Davalos was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       53.     Defendants did not provide Plaintiff Davalos an accurate statement of wages, as

required by NYLL 195(3).

      54.      Defendants did not give any notice to Plaintiff Davalos, in English and in Spanish

(Plaintiff Davalos’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      55.      Defendants required Plaintiff Davalos to purchase “tools of the trade” with his own

funds—including basil and parsley.

                                 Defendants’ General Employment Practices

      56.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Davalos (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate spread of hours pay and overtime compensation as required

by federal and state laws.

      57.      Plaintiff Davalos was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.




                                                  -9-
Case 1:20-cv-02528-ARR-SMG Document 1 Filed 06/05/20 Page 10 of 19 PageID #: 10



      58.      Defendants    willfully   disregarded       and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      59.      Defendants paid Plaintiff Davalos his wages in cash.

      60.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Davalos (and similarly situated individuals) worked,

and to avoid paying Plaintiff Davalos properly for his full hours worked.

      61.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      62.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Davalos and other similarly situated former workers.

      63.      Defendants failed to provide Plaintiff Davalos and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      64.      Defendants failed to provide Plaintiff Davalos and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of



                                                  - 10 -
Case 1:20-cv-02528-ARR-SMG Document 1 Filed 06/05/20 Page 11 of 19 PageID #: 11



the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      65.       Plaintiff Davalos brings his FLSA overtime compensation and liquidated damages

claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all

similarly situated persons (the “FLSA Class members”), i.e., persons who are or were employed by

Defendants or any of them, on or after the date that is three years before the filing of the complaint

in this case (the “FLSA Class Period”).

      66.       At all relevant times, Plaintiff Davalos and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required overtime pay at a one and

one-half their regular rates for work in excess of forty (40) hours per workweek under the FLSA and

willfully failing to keep records under the FLSA.

      67.       The claims of Plaintiff Davalos stated herein are similar to those of the other

employees.

                                    FIRST CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      68.       Plaintiff Davalos repeats and realleges all paragraphs above as though fully set forth

herein.

          69.   At all times relevant to this action, Defendants were Plaintiff Davalos’s employers



                                                  - 11 -
Case 1:20-cv-02528-ARR-SMG Document 1 Filed 06/05/20 Page 12 of 19 PageID #: 12



(and employers of the putative FLSA Class members) within the meaning of the Fair Labor

Standards Act. 29 U.S.C. § 203(d). Defendants had the power to hire and fire Plaintiff Davalos

(and the FLSA Class members), controlled the terms and conditions of employment, and

determined the rate and method of any compensation in exchange for his employment.

          70.   At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

          71.   Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203 (r-s).

      72.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Davalos (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      73.       Defendants’ failure to pay Plaintiff Davalos (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      74.       Plaintiff Davalos (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   SECOND CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                           OF THE NEW YORK STATE LABOR LAW

      75.       Plaintiff Davalos repeats and realleges all paragraphs above as though fully set forth

herein.

      76.       Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Davalos overtime compensation




                                                  - 12 -
Case 1:20-cv-02528-ARR-SMG Document 1 Filed 06/05/20 Page 13 of 19 PageID #: 13



at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      77.     Defendants’ failure to pay Plaintiff Davalos overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      78.     Plaintiff Davalos was damaged in an amount to be determined at trial.

                                  THIRD CAUSE OF ACTION

                VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                    OF THE NEW YORK COMMISSIONER OF LABOR

      79.      Plaintiff Davalos repeats and realleges all paragraphs above as though fully set forth

herein.

      80.     Defendants failed to pay Plaintiff Davalos one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Davalos’s spread of hours exceeded

ten hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      81.     Defendants’ failure to pay Plaintiff Davalos an additional hour’s pay for each day

Plaintiff Davalos’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      82.     Plaintiff Davalos was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING

                   REQUIREMENTS OF THE NEW YORK LABOR LAW

      83.      Plaintiff Davalos repeats and realleges all paragraphs above as though fully set forth

herein.




                                                - 13 -
Case 1:20-cv-02528-ARR-SMG Document 1 Filed 06/05/20 Page 14 of 19 PageID #: 14



      84.      Defendants failed to provide Plaintiff Davalos with a written notice, in English and

in Spanish (Plaintiff Davalos’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular

pay day designated by the employer; the name of the employer; any “doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      85.      Defendants are liable to Plaintiff Davalos in the amount of $5,000, together with costs

and attorneys’ fees.

                                   FIFTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      86.       Plaintiff Davalos repeats and realleges all paragraphs above as though fully set forth

herein.

      87.      With each payment of wages, Defendants failed to provide Plaintiff Davalos with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).




                                                 - 14 -
Case 1:20-cv-02528-ARR-SMG Document 1 Filed 06/05/20 Page 15 of 19 PageID #: 15



      88.      Defendants are liable to Plaintiff Davalos in the amount of $5,000, together with costs

and attorneys’ fees.

                                   SIXTH CAUSE OF ACTION

                             RECOVERY OF EQUIPMENT COSTS

      89.       Plaintiff Davalos repeats and realleges all paragraphs above as though fully set forth

herein.

      90.      Defendants required Plaintiff Davalos to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform his

job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      91.      Plaintiff Davalos was damaged in an amount to be determined at trial.



                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      92.       Plaintiff Davalos repeats and realleges all paragraphs above as though set forth fully

herein.

      93.      Defendants did not pay Plaintiff Davalos on a regular weekly basis, in violation of

NYLL §191.

      94.      Defendants are liable to Plaintiff Davalos in an amount to be determined at trial.




                                                 - 15 -
Case 1:20-cv-02528-ARR-SMG Document 1 Filed 06/05/20 Page 16 of 19 PageID #: 16



                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Davalos respectfully requests that this Court enter judgment

 against Defendants by:

         (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

         (b)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Davalos and the FLSA Class members;

         (c)    Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiff Davalos’s and the FLSA

 Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

         (d)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiff Davalos and the FLSA Class members;

         (e)    Awarding Plaintiff Davalos and the FLSA Class members damages for the amount

 of unpaid overtime compensation and damages for any improper deductions or credits taken

 against wages under the FLSA as applicable;

         (f)    Awarding Plaintiff Davalos and the FLSA Class members liquidated damages in

 an amount equal to 100% of his damages for the amount of unpaid overtime compensation, and

 damages for any improper deductions or credits taken against wages under the FLSA as applicable

 pursuant to 29 U.S.C. § 216(b);

         (g)    Declaring that Defendants violated the overtime wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiff Davalos;



                                                - 16 -
Case 1:20-cv-02528-ARR-SMG Document 1 Filed 06/05/20 Page 17 of 19 PageID #: 17



           (h)   Declaring that Defendants violated the spread-of-hours requirements of the NYLL

 and supporting regulations as to Plaintiff Davalos;

           (i)   Declaring that Defendants violated the timely payment provisions of the NYLL as

 to Plaintiff Davalos;

           (j)   Declaring that Defendants violated the notice and recordkeeping requirements of

 the NYLL with respect to Plaintiff Davalos’s compensation, hours, wages and any deductions or

 credits taken against wages;

           (k)   Declaring that Defendants’ violations of the provisions of the NYLL and spread of

 hours wage order were willful as to Plaintiff Davalos;

           (l)   Awarding Plaintiff Davalos damages for the amount of unpaid overtime

 compensation, and for any improper deductions or credits taken against wages, as well as awarding

 spread of hours pay under the NYLL as applicable

           (m)   Awarding Plaintiff Davalos damages for Defendants’ violation of the NYLL notice

 and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

           (n)   Awarding Plaintiff Davalos liquidated damages in an amount equal to one hundred

 percent (100%) of the total amount of overtime compensation and spread of hours pay shown to

 be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL §

 198(3);

           (o)   Awarding Plaintiff Davalos and the FLSA Class members pre-judgment and post-

 judgment interest as applicable;

           (p)   Awarding Plaintiff Davalos and the FLSA Class members the expenses incurred

 in this action, including costs and attorneys’ fees;




                                                 - 17 -
Case 1:20-cv-02528-ARR-SMG Document 1 Filed 06/05/20 Page 18 of 19 PageID #: 18



        (q)     Providing that if any amounts remain unpaid upon the expiration of ninety days

 following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

 is then pending, whichever is later, the total amount of judgment shall automatically increase by

 fifteen percent, as required by NYLL § 198(4); and

        (r)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Davalos demands a trial by jury on all issues triable by a jury.

 Dated: New York, New York

        June 5, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                              By:               /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff




                                                - 18 -
Case 1:20-cv-02528-ARR-SMG Document 1 Filed 06/05/20 Page 19 of 19 PageID #: 19

                   Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

 60 E 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
 New York, New York 10165                                                                 Facsimile: (212) 317-1620


 Faillace@employmentcompliance.com



                                                                       April 27, 2020
 BY HAND




 TO:      Clerk of Court,


 I hereby consent to join this lawsuit as a party plaintiff.
 (Yo, por medio de este documento, doy mi consentimiento para formar parte de la
 demanda como uno de los demandantes.)


Name / Nombre:                                 Renato Davalos

Legal Representative / Abogado:                Michael Faillace & Associates, P.C.

Signature / Firma:

Date / Fecha:                                  27 de Abril de 2020




                           Certified as a minority-owned business in the State of New York
